
	
		I
		111th CONGRESS
		1st Session
		H. R. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of the Interior to construct
		  facilities to provide water for irrigation, municipal, domestic, military, and
		  other uses from the Santa Margarita River, California, and for other
		  purposes.
	
	
		1.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Fallbrook Public Utility District, San
			 Diego County, California.
			(2)ProjectThe
			 term Project means the impoundment, recharge, treatment, and other
			 facilities the construction, operation, watershed management, and maintenance
			 of which is authorized under section 2.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			2.Authorization for
			 construction of Santa Margarita River Project
			(a)AuthorizationThe
			 Secretary, acting pursuant to Federal reclamation law (the Act of June 17, 1902
			 (32 Stat. 388, chapter 1093)), and Acts supplemental to and amendatory of that
			 Act (43 U.S.C. 371 et seq.), to the extent that law is not inconsistent with
			 this Act, may construct, operate, and maintain the Project substantially in
			 accordance with the final feasibility report and environmental reviews for the
			 Project and this Act.
			(b)ConditionsThe
			 Secretary may construct the Project only after the Secretary determines that
			 the following conditions have occurred:
				(1)Contract(A)The District and the
			 Secretary of the Navy have entered into contracts under subsections (c)(2) and
			 (e) of section 9 of the Reclamation Project Act of 1939 (43 U.S.C. 485h) to
			 repay to the United States equitable and appropriate portions, as determined by
			 the Secretary, of the actual costs of constructing, operating, and maintaining
			 the Project.
					(B)As an alternative to a repayment
			 contract with the Secretary of the Navy described in subparagraph (A), the
			 Secretary may allow the Secretary of the Navy to satisfy all or a portion of
			 the repayment obligation for construction of the Project on the payment of the
			 share of the Secretary of the Navy prior to the initiation of construction,
			 subject to a final cost allocation as described in section 3.
					(2)PermitsThe
			 officer or agency of the State of California authorized by law to grant permits
			 for the appropriation of water has granted the permits to the Bureau of
			 Reclamation for the benefit of the Secretary of the Navy and the District as
			 permittees for rights to the use of water for storage and diversion as provided
			 in this Act, including approval of all requisite changes in points of diversion
			 and storage, and purposes and places of use.
				(3)District
			 agreements(A)The District has
			 agreed—
						(i)to not assert against the United
			 States any prior appropriative right the District may have to water in excess
			 of the quantity deliverable to the District under this Act; and
						(ii)to share in the use of the waters
			 impounded by the Project on the basis of equal priority and in accordance with
			 the ratio prescribed in section 4(b).
						(B)The agreement and waiver under
			 subparagraph (A) and the changes in points of diversion and storage under
			 paragraph (2)—
						(i)shall become effective and binding
			 only when the Project has been completed and put into operation; and
						(ii)may be varied by agreement between
			 the District and the Secretary of the Navy.
						(4)Feasibility
			 studiesThe Secretary has determined that the Project has
			 completed applicable economic, environmental, and engineering feasibility
			 studies.
				3.Costs
			(a)In
			 generalAs determined by a
			 final cost allocation after completion of the construction of the Project, the
			 Secretary of the Navy shall be responsible to pay upfront or repay to the
			 Secretary only that portion of the construction, operation, and maintenance
			 costs of the Project that the Secretary and the Secretary of the Navy determine
			 reflects the extent to which the Department of the Navy benefits from the
			 Project.
			(b)Other
			 contractsNotwithstanding
			 subsection (a), the Secretary may enter into a contract with the Secretary of
			 the Navy for the impoundment, storage, treatment, and carriage of prior rights
			 water for domestic, municipal, fish and wildlife, industrial, and other
			 beneficial purposes using Project facilities.
			4.Operation; yield
			 allotment; delivery
			(a)OperationThe
			 Secretary, the District, or a third party (consistent with section 6) may
			 operate the Project, subject to a memorandum of agreement between the
			 Secretary, the Secretary of the Navy, and the District and under regulations
			 satisfactory to the Secretary of the Navy with respect to the share of the
			 Project of the Department of the Navy.
			(b)Yield
			 allotmentExcept as otherwise agreed between the parties, the
			 Secretary of the Navy and the District shall participate in the Project yield
			 on the basis of equal priority and in accordance with the following
			 ratio:
				(1)60 percent of the
			 yield of the Project is allotted to the Secretary of the Navy.
				(2)40 percent of the
			 yield of the Project is allotted to the District.
				(c)Contracts for
			 delivery of excess water
				(1)Excess water
			 available to other personsIf the Secretary of the Navy certifies
			 to the official agreed on to administer the Project that the Department of the
			 Navy does not have immediate need for any portion of the 60 percent of the
			 yield of the Project allotted to the Secretary of the Navy under subsection
			 (b), the official may enter into temporary contracts for the sale and delivery
			 of the excess water.
				(2)First right for
			 excess waterThe first right to excess water made available under
			 paragraph (1) shall be given the District, if otherwise consistent with the
			 laws of the State of California.
				(3)Condition of
			 contractsEach contract entered into under paragraph (1) for the
			 sale and delivery of excess water shall include a condition that the Secretary
			 of the Navy has the right to demand the water, without charge and without
			 obligation on the part of the United States, after 30 days notice.
				(4)Modification of
			 rights and obligationsThe rights and obligations of the United
			 States and the District regarding the ratio, amounts, definition of Project
			 yield, and payment for excess water may be modified by an agreement between the
			 parties.
				(d)Consideration
				(1)Deposit of
			 funds
					(A)In
			 generalAmounts paid to the United States under a contract
			 entered into under subsection (c) shall be—
						(i)deposited in the
			 special account established for the Department of the Navy under section
			 2667(e)(1) of title 10, United States Code; and
						(ii)shall be
			 available for the purposes specified in section 2667(e)(1)(C) of that
			 title.
						(B)ExceptionSection
			 2667(e)(1)(D) of title 10, United States Code, shall not apply to amounts
			 deposited in the special account pursuant to this subsection.
					(2)In-kind
			 considerationIn lieu of monetary consideration under paragraph
			 (1), or in addition to monetary consideration, the Secretary of the Navy may
			 accept in-kind consideration in a form and quantity that is acceptable to the
			 Secretary of the Navy, including—
					(A)maintenance,
			 protection, alteration, repair, improvement, or restoration (including
			 environmental restoration) of property or facilities of the Department of the
			 Navy;
					(B)construction of
			 new facilities for the Department of the Navy;
					(C)provision of
			 facilities for use by the Department of the Navy;
					(D)facilities
			 operation support for the Department of the Navy; and
					(E)provision of such
			 other services as the Secretary of the Navy considers appropriate.
					(3)Relation to
			 other lawsSections 2662 and 2802 of title 10, United States
			 Code, shall not apply to any new facilities the construction of which is
			 accepted as in-kind consideration under this subsection.
				(4)Congressional
			 notificationIf the in-kind consideration proposed to be provided
			 under a contract to be entered into under subsection (c) has a value in excess
			 of $500,000, the contract may not be entered into until the earlier of—
					(A)the end of the
			 30-day period beginning on the date on which the Secretary of the Navy submits
			 to the Committee on Armed Services of the Senate and the Committee on Armed
			 Services of the House of Representatives a report describing the contract and
			 the form and quantity of the in-kind consideration; or
					(B)the end of the
			 14-day period beginning on the date on which a copy of the report referred to
			 in subparagraph (A) is provided in an electronic medium pursuant to section 480
			 of title 10, United States Code.
					5.Repayment
			 obligation of the district
			(a)Determination
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 general repayment obligation of the District shall be determined by the
			 Secretary consistent with subsections (c)(2) and (e) of section 9 of the
			 Reclamation Project Act of 1939 (43 U.S.C. 485h) to repay to the United States
			 equitable and appropriate portions, as determined by the Secretary, of the
			 actual costs of constructing, operating, and maintaining the Project.
				(2)GroundwaterFor
			 purposes of calculating interest and determining the time when the repayment
			 obligation of the District to the United States commences, the pumping and
			 treatment of groundwater from the Project shall be deemed equivalent to the
			 first use of water from a water storage project.
				(3)Contracts for
			 delivery of excess waterThere shall be no repayment obligation
			 under this section for water delivered to the District under a contract
			 described in section 4(c).
				(b)Modification of
			 rights and obligation by agreementThe rights and obligations of
			 the United States and the District regarding the repayment obligation of the
			 District may be modified by an agreement between the parties.
			6.Transfer of care,
			 operation, and maintenance
			(a)In
			 generalThe Secretary may
			 transfer to the District, or a mutually agreed upon third party, the care,
			 operation, and maintenance of the Project under conditions that are—
				(1)satisfactory to the Secretary and the
			 District; and
				(2)with respect to the portion of the Project
			 that is located within the boundaries of Camp Pendleton, satisfactory to the
			 Secretary, the District, and the Secretary of the Navy.
				(b)Equitable
			 credit
				(1)In
			 generalIn the event of a
			 transfer under subsection (a), the District shall be entitled to an equitable
			 credit for the costs associated with the proportionate share of the Secretary
			 of the operation and maintenance of the Project.
				(2)ApplicationThe amount of costs described in paragraph
			 (1) shall be applied against the indebtedness of the District to the United
			 States.
				7.Scope of
			 Act
			(a)In
			 generalExcept as otherwise
			 provided in this section, for the purpose of this Act, the laws of the State of
			 California shall apply to the rights of the United States pertaining to the use
			 of water under this Act.
			(b)LimitationsNothing in this Act—
				(1)provides a grant
			 or a relinquishment by the United States of any rights to the use of water that
			 the United States acquired according to the laws of the State of California,
			 either as a result of the acquisition of the land comprising Camp Joseph H.
			 Pendleton and adjoining naval installations, and the rights to the use of water
			 as a part of that acquisition, or through actual use or prescription or both
			 since the date of that acquisition, if any;
				(2)creates any legal
			 obligation to store any water in the Project, to the use of which the United
			 States has those rights;
				(3)requires the
			 division under this Act of water to which the United States has those rights;
			 or
				(4)constitutes a
			 recognition of, or an admission by the United States that, the District has any
			 rights to the use of water in the Santa Margarita River, which rights, if any,
			 exist only by virtue of the laws of the State of California.
				8.Limitations on
			 operation and administrationUnless otherwise agreed by the Secretary of
			 the Navy, the Project—
			(1)shall be operated
			 in a manner which allows the free passage of all of the water to the use of
			 which the United States is entitled according to the laws of the State of
			 California either as a result of the acquisition of the land comprising Camp
			 Joseph H. Pendleton and adjoining naval installations, and the rights to the
			 use of water as a part of those acquisitions, or through actual use or
			 prescription, or both, since the date of that acquisition, if any; and
			(2)shall not be
			 administered or operated in any way that will impair or deplete the quantities
			 of water the use of which the United States would be entitled under the laws of
			 the State of California had the Project not been built.
			9.Reports to
			 CongressNot later than 2
			 years after the date of the enactment of this Act and periodically thereafter,
			 the Secretary and the Secretary of the Navy shall each submit to the
			 appropriate committees of Congress reports that describe whether the conditions
			 specified in section 2(b) have been met and if so, the manner in which the
			 conditions were met.
		10.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act—
			(1)$60,000,000, as
			 adjusted to reflect the engineering costs indices for the construction cost of
			 the Project; and
			(2)such sums as are
			 necessary to operate and maintain the Project.
			11.SunsetThe authority of the Secretary to complete
			 construction of the Project shall terminate on the date that is 10 years after
			 the date of the enactment of this Act.
		
